Stephens, J.
(After stating the foregoing facts.)
Prior to the act of August 21, 1922 (Ga. L. 1922, p. 114), growing crops were regarded, as a part of the realty, and a conveyance thereof was not a bill of sale to personalty. Where such a conveyance was executed before only one witness, its admission to record was improper, and such record therefore does not con*78stitute constructive notice.’ Farmers' Warehouse Co. v. First National Bank of Milledgeville, 152 Ga. 262 (109 S. E. 900).
Assuming, as contended by the plaintiff in error, that the deed could, upon a severance of the crops from the realty, be by that fact transformed into a bill of sale, to personalty, its ineffectual record as a deed to part’’ of the realty will not thereafter be thereby transformed into a 'record of a bill of sale to personalty.. The record, being but a copy of something as it existed, can not change. It speaks the truth as of the time when it was made. If it-'then spoke as a record of a deed to realty, it continued forever to speak its character as such. No change or transformation afterwards in the instrument recorded altered this photograph of itself which had been left upon the record. If the record when made never became constructive notice of the instrument it purported to record, it never became constructive notice of. the instrument after the latter by some metamorphosis became something else.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.